DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Embodiment 1, Figures 1A-1D, Claims 1-7 in the reply filed on 12/24/2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/22/2021 and 08/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Choi [KR20110044681A] in view of Morton et al. [US 2020/0185137].
	Claim 1, Choi discloses a magnetic force control device [100, figure 2] comprising: a first pole piece [120] having a first interaction surface [121]; a second pole piece [112] having a second interaction surface [113]; a third pole piece [111] connected to the second pole piece [112]; a stationary magnet [130] fixed between the first pole piece [120] and the second pole piece [112]; and a rotary magnet [140] disposed between the first pole piece [120] and the third pole piece [111]; wherein the rotary magnet [140] and the stationary magnet [130] form a closed magnetic loop as the rotary magnet rotates [figure 2d], or the rotary magnet [140] and the stationary magnet [130] form a magnetic flow that diverges through the first interaction surface [121] and the second interaction surface [113, figure 2b].
Choi fails to teach that the magnetic force control device includes a coil wound around at least one of the second pole piece and the third pole piece and that the rotary magnet is configured to be rotatable by controlling a current flowing through the coil.
Morton teaches a switchable electromagnet comprising a stationary magnet [16] and a rotary permanent magnet [14] configured to be switched between a first arrangement state and a second arrangement state by controlling a current applied to a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the magnetic force control device of Choi rotating the rotary magnetic with a magnetic coil as taught by Morton as an alternative control method which changes the magnetic flux of the system by changing the orientation of the rotary magnet [Morton figure 3A].
Claim 2, Choi as modified discloses the magnetic force control device of claim 1, except for the second pole piece and the third pole piece are integrally formed.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to integrally form the second pole piece and the third pole piece, since it has been held that forming in one piece an article which has formerly been formed in to pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164.
	Claim 3, Choi as modified discloses the magnetic force control device of claim 1, wherein the coil is disposed between the stationary magnet and the third pole piece [as suggested by Morton figure 1, the coil would be located around the third pole piece, away from the stationary magnet and adjacent to the rotary magnet.
	Claim 4, Choi as modified discloses the magnetic force control device of claim 1, wherein the stationary magnet [130] is disposed to be closer to the second interaction surface [113] than the coil [which would be mounted on the third pole piece 111 as suggested by Morton figure 1].

	Claim 6, Choi as modified discloses the magnetic force control device of claim 1, with the exception of the stationary magnet is disposed to be closer to the first interaction surface than the rotary magnet.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adjust the relative locations of the stationary magnet and the rotary magnet relative to the first interaction surface in order to adjust the magnetic field provided at the first interaction surface by the magnets, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Claim 7, Choi as modified discloses the magnetic force control device of claim 1, wherein the coil is disposed between the rotary magnet and the second pole piece [the coil would be mounted on the third pole piece 111 as suggested by Morton figure 1 which places it between the rotary magnet 140 and the second pole piece 112].

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837